ease 2:13-cv-01645-l\/1RH Docur`nem 1-1 Filed 12/11/"18 Page 1 of 12

IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA

LCV CAPITAL MANAGEMENT, LLC,
Plaintiff,
v.

NUOVA ARGO FINANZIARIA S.p.A.,
F/K/A ARGO FINANZIARIA S.p.A.,
DELOITTE & TOUCHE S.p.A., and
COMPAGNIA ITALIANA ENERGIA S.p.A.,

Defendants.

CIVIL DIVISION

CASE NO.: GD-18-

COMPLAINT

JURY TRIAL DEMANDED

FILED ON BEHALF OF:
PLAINTIFF

Bruce E. Stanley, Esq.

PA ID: 56840

Alicia Schmitt,/ Esq.

PA ID: 200970

STANLEY & SCHMITT PC
2424 Craftmont Avenue
Pittsburgh, PA 15205

(412) 401-4654

Case 2:18-cV-01645-I\/|RH Document 1-1 Filed 12/11/18 Page 2 of 12

IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA

LCV CAPITAL MANAGEMENT, LLC, CIVIL DIVISION

Plaintiff,

NUOVA ARGO FINANZIARIA S.p.A.,
F/K/A ARGO FINANZIARIA S.p.A.,
DELOITTE & TOUCHE S.p.A., and
COMPAGNIA ITALIANA ENERGIA S.p.A.

)
)
)
)
)
)
)
)
) CASE No.: GD-is-
)
,)
)

Defendants.

NOTICE TO DEFEND

YOU HAVE BEEN SUED in court. IF YOU WISH TO DEFEND against the
claims set forth in the following pages, YOU MUST TAKE ACTION WITHIN
TWENTY (20) DAYS after this complaint and notice are served, by entering a Written
appearance personally or by attorney and filing in Writing With the court your defenses or
objections to the claims set forth against you. You are Warned that IF YOU FAIL to do
so, the case may proceed Without you and A JUDGMENT may be entered against you by
the court Without further notice for any money claimed in the complaint or for any claim
or relief requested by the plaintiff YOU MAY LOSE MONEY OR PROPERTY or other
rights important to you.

YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF
YOU DO NOT HAVE A LAWYER OR CANNOT AFFORD ONE, GO TO OR
TELEPHONE THE OFFICE BELOW TO FIND OUT WHERE YOU CAN GET ONE:

LAWYER REFERRAL SERVICE

The Allegheny County Bar Association

3rd Floor Koppers Building, 436 Seventh Avenue
Pittsburgh, PA 15219

Telephone: (412) 261-5555

Www.acbalrs.org

Case 2:18-cV-01645-I\/|RH Document 1-1 Filed 12/11/18 Page 3 of 12

IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA

LCV CAPITAL MANAGEMENT, LLC, ) CIVIL DIVISION

)
Plaintiff, )
)
v. )
‘ )
NUOVA ARGO FINANZIARIA S.p.A., )
F/K/A ARGO FINANZIARIA S.p.A., )

DELOITTE & TOUCHE S.p.A, ) CASE NO.: GD-18-
COMPAGNIA ITALIANA ENERGIA S.p.A.,)
)
)
)
Defendants. )

COMPLAINT

LCV Capital Management, LLC, by and through its undersigned counsel, files
this Complaint against Nuova Argo Finanziaria S.p.A. F/K/A Argo Finanziaria S.p.A.,
Deloitte & Touche S.p.A., and Compagnia Italiana Energia S.p.A.,,alleging as follows:

PARTIES

1. Plaintiff, LCV Capital Management, LLC is a Pennsylvania limited
liability company With its principal place of business at 1000 McKnight Park DriVe Suite
1006B, Pittsburgh, PA 15237.

2. Upon information and belief, Defendant Nuova Argo Finanziaria, S.p.A.,
formerly known as Argo Finanziaria, S.p.A., and commonly referred to as “Gruppo
Gavio” or “Gavio Group” is a “Societa per azioni”, or an Italian “company With shares”,
is the parent company of Defendant Compagnia Italiana Energia S.p.A., and has a
principal place of business at Str. Provinciale 211 della Lomellina Localita San

Guglielrno 3/ 13 15057, Tortona, Italy.

Case 2:18-cV-01645-I\/|RH Document 1-1 Filed 12/11/18 Page 4 of 12

3. l Upon information and belief, Defendant Deloitte & Touche S.p.A. is a
“Societa per azioni”, or an Italian “company with Shares”, with principal places of
business at Galleria San Federico 54, 10121 Tornio TO, ltaly and Via Tortona 25, 20144
Milano MI, Italy.

4 Upon information and belief, Defendant Compagnia Italiana Energia
S.p.A. is a “Societa per azioni”, or an Italian “company with shares”, With principal
places of business at Via Bonzanigo 22, 10144 Torino, Italy.

VENUE AND JURISDICTION

5. Venue is appropriate in the Court of Common Pleas of Allegheny County,
Pennsylvania pursuant to Pennsylvania Rule of Civil Procedure 2179 insofar as the cause
of action, and transactions or occurrences out of Which the cause of action arose, took
place within this County.

6. The Court of Common Pleas of Allegheny County, Pennsylvania has
jurisdiction over the Defendants pursuant to 42 Pa. Code §5322 insofar as Defendants
have transacted business within this Commonwealth and have caused harm and tortious
injury within this Comrnonwealth that form the basis for the present action.

BACKGROUND FACTS

Pre-Transaction Events

 

7. During the period between July and October 2016, certain individual
investors and the principals of the Plaintiff LCV Capital Management, LLC formed a
U.S. company, Energrid Holdings Inc. (“EH”), for the purpose of entering into

negotiations with Nuova Argo Finanziaria, S.p.A., formerly known as Argo Finanziaria,

Case 2:18-cV-01645-I\/|RH Document 1-1 Filed 12/11/18 Page 5 of 12

S.p.A.,~the main holding company of the Italian infrastructure conglomerate commonly
referred to as “Gruppo Gavio” or “Gavio Group” (hereinafter “Argo”)-to purchase their
energy utility (electricity and natural gas retail) business comprised of three companies-
Energrid S.p.A. (“EG”), Energia et Territorio S.p.A. (“EET”), and Societa Italiana Gas
Srl (“SIG”) in November 2016 from the intermediate holding company Compagnia
Italiana Energia S.p.A. (“CIE”), entirely controlled by the same Argo Finanziaria. The
management of Argo was the same management of CIE and practically coincided with
the directors of EG, EET and SIG.

8. As part of the due diligence process associated with the transaction, EH
requested that Argo and CIE provide certified audited financial statements for EG, EET,
and SIG for the 6-month period ended June 2016.

9. Those financial statements, including the balance sheet assets and
liabilities, were audited, certified, and presented to LCV and EH by Argo and CIE
directors and officers, together with their long-term auditors, Deloitte & Touche
(“Deloitte”). The Chief Financial Officer (“CFO”) of Argo, Stefano Viviano, was the
CFO throughout the entire chain of ownership of the target companies EG, EET and SIG.

10. Deloitte prepared the audit and certified the financial statements, including
the balance sheet assets and liabilities, and these certified documents were provided to
LCV and became the determining factor for LCV’s and EH’s decision go forward and
complete the transaction on terms very favorable to Argo and CIE.

11. The transaction closed at the end of November 2016 and the total price
paid by EH was approximately €1 8 million, comprised of €10.5 million cash paid to Argo

by EH, approximately €6 million in repayment of a shareholder loan by EG to Argo at

Case 2:18-cV-01645-I\/|RH Document 1-1 Filed 12/11/18 Page 6 of 12

closing, and €1.5 million for various transaction expenses The purchase price was
financed through EH equity and debt from Key Bank in the U.S. and through existing EG
funds (for the shareholder debt repayment).

l2. At the times relevant herein, Plaintiff was located within Allegheny
County, Pennsylvania, and Defendants’ actions and communications were knowingly and
intentionally directed at Plaintiff LCV and its associated companies and representatives
located within this jurisdiction

Post-Transaction Events

13. In the period between March and May 2017, while preparing internally the
materials for the 2016 audit, EH discovered material representations and fraudulent
activity related to the certified financial statements Deloitte had issued. Among many,

the following maj or items were identified:

\
a. First, uncollectable (and dated) trade accounts receivable (“A/R”) in EG in

the amount of approximately €1 8 million dating for up to five years prior
to the transaction were certified as current and collectable by Deloitte and
represented as such by Argo and CIE despite the existence of internal
written correspondence stating that these A/R should have been written off
long ago.

b. Neither Argo, CIE, Deloitte, nor any of the individuals representing them
ever disclosed or otherwise warned about the impaired nature of this A/R
in any of their audits of EG for the previous five years, including the June

201 6 audit.

Case 2:18-cV-01645-I\/|RH Document 1-1 Filed 12/11/18 Page 7 of 12

c. This A/R represented almost 200% of EG’s net working capital and was
approximately two to three times the size of EG’s net equity, and
essentially meant that EG was insolvent at the inception of the transaction

d. Second, Deloitte certified goodwill value of approximately €27 million
related to a supply contract from an energy distributor in the form of a
rebate scaling commission that was based on certain favorable pricing
conditions better than market terms for EG, but which, unbeknownst to
Plaintiff, had already expired three years prior to the transaction.

e. In addition as Plaintiff has learned subsequently, that “goodwill”
representation was further based on clients and volume scale projections
that were missed cumulatively by as much as 1000% by the time of
Closing

f. However, neither Deloitte nor CIE ever impaired or wrote down this
“goodwill”, but instead by way of fraud by omission, represented it as still
being valid for the improper purpose of artificially inflating the net equity
of EG.

g. The ultimate write-off of this phantom goodwill_done only after LCV
had completed the purchase and discovered the fraud perpetrated against
it_not only wiped out any equity in EG, but also took the company’s
book value into deep negative territory, resulting in EG becoming unable
to continue business on an ordinary basis, and rendering it substantially

insolvent.

Case 2:18-cV-01645-I\/|RH Document 1-1 Filed 12/11/18 Page 8 of 12

14.

h. Third, these same accounting “practices” also served as the basis for Argo

and CIE claiming a historically robust business for EG in order to
maintain an investment grade credit rating_a rating essential for EG to
function in its day-to-day operations, and the absence of which would
have cause the business to collapse even before Closing. lt is not without
significance, then that, despite its true “book value” , before Closing , the
Company was not (and never had been) valued as having negative equity.
Deloitte was quite aware of this and enabled EG’s false credit rating to be
touted as proof of EG’s stability prior to the transaction

Upon information and belief, Deloitte also actively sought out and
supported Argo in the transaction for the sole purpose of inducing LCV to

proceed with the Closing.

LCV has raised these issues with all of the Defendants as well as their

individual directors and officers, but to date their response has been to deny knowledge

of the foregoing and to blame previous and current management for the tissue of lies

perpetrated upon LCV.

15.

In order to protect the interests of LCV and EH, between June and

September 2017, EH had no choice but to refuse to approve the 2016 EG financial

statement as it was clearly prepared using false information Deloitte was requested to

provide an explanation for the false information found in the 2016 financial statement but

it has refused to do so, and instead has blamed Argo and CIE for the discrepancies

between the audited financials and reality.

Case 2:18-cV-01645-I\/|RH Document 1-1 Filed 12/11/18 Page 9 of 12

16. ln an effort to Save EG, between July and September 2017, LCV, through
EH, continued to pour money into EG to make up for the net working capital shortfall
caused by the non-existent A/R. Despite that effort, given Deloitte’s acrimonious refusal
to explain its conduct which rendered it impossible to issue an accurate financial

statement, EH lost its own credit rating, and its banks froze its credit lines.

l7. As a result, EH was forced to sell EG and EET for one euro in November
2017 to a third-party energy company in Italy. EH realized a loss of more than US $15

million, which loss was absorbed directly by Plaintiff LCV.

18. At the times relevant herein, Plaintiff was located within Allegheny
County, Pennsylvania, and Defendants’ actions and communications were knowingly and
intentionally directed at Plaintiff LCV and its associated companies and representatives
located within this jurisdiction Additionally, the harm and tortious injury alleged herein
was Suffered by Plaintiff within this jurisdiction

COUNT I_FRAUD

19. Paragraphs 1 through 18 are incorporated by reference as if set forth fully
herein .

20. Under Pennsylvania law, to state a claim for fraud, Plaintiff must allege:

l) a representation by or on Defendant’s behalf, 2) which is material to the transaction at
hand, 3) made falsely, With knowledge of its falsity or recklessness as to whether it is true
or false; 4) with the intent of misleading another into relying on it; 5) Plaintiff’s
justifiable reliance upon the representation; and 6) that the resulting injury was

proximately caused by the fraudulent representation

Case 2:18-cV-01645-I\/|RH Document 1-1 Filed 12/11/18 Page 10 of 12

21. Here, as detailed above, each of the Defendants affirmatively
misrepresented to Plaintiff the true value of EG in order to induce Plaintiff to purchase
EG.

22. Those affirmative representations were material inasmuch as they served
to induce Plaintiff to invest approximately €1 8 million into the transaction

23. Defendants made the affirmative misrepresentations to Plaintiff with full
knowledge of their falsity of at the time of making them.

24. Defendants made the affirmative misrepresentations with the intent of
misleading LCV into relying on them.

25. LCV justifiably relied upon the affirmative misrepresentations inasmuch
as they were made in the guise of audited financial statements, requested in the course of
due diligence with the clear and express purpose of determining the true value of EG in
the context of the purchase transaction

26. LCV has suffered severe economic harm as a direct result of its justifiable
reliance upon Defendants’ affirmative misrepresentations

COUNT II_ClVIL CONSPIRACY

27. Paragraphs 1 through 26 are incorporated by reference as if set forth fully
herein

28. To state a valid claim for civil conspiracy in Pennsylvania, a party must
show two or more persons combined or agreed with intent to do an unlawful act or do

any otherwise lawful act by unlawful means.

29. In the present case, as outlined above, intending malice to the Plaintiff,

each and every one of the Defendants overtly agreed to unlawfully and affirmatively

Case 2:18-cV-01645-I\/|RH Document1-1 Filed 12/11/18` Page 11 of 12

misrepresent to the Plaintiff the true financial condition of EG, Which act resulted in

actual legal damage to the Plaintiff.

WHEREFORE, Plaintiff respectfully requests that the Court award it the

following relief:

a) Compensatory damages in the form of direct economic harm in an amount
in excess of $35,000.00;

b) Prejudgment interest;

c) Punitive damages;

d) A Trial by Jury on all Counts; and

e) Any and all other relief to which Plaintiff is entitled.

 

 

JURY TRIAL DEMANDED
Dated: l a/Z -3://3 Respectfully submitted,
BL,e/E.Stanley\l§s€{
PAu lD. 56840

bruce@StanleyschmittlaW. com
Alicia Schrnitt, Esq

PA ID: 200970
alicia@stanleyschmittlaw.com
STANLEY & SCHMITT PC
2424 Craftmont Avenue
Pittsburgh, PA 15205

(412) 401-4654 (Phone)

(412) 265-6015 (Fax)

Counselfor Plaintiff
LCV Capital Management, LLC

 

CaS€ 2218-CV-01645-|\/|RH DCMMM&S_R…
VERIFICATI()N

 

f`l, Anthony J. Bonidy, an officer of the Plaintiff, LCV Capital Managernent, LLC, and
authorized to make this verification on its behalf hereby depose and state that While l do
not have personal knowledge of all of tlie facts recited:in the foregoing Complaint, those
of which l do not have personal Io;§;yledge Were collected and made available to me by
others, and the information contaii°red i:ithe Complaint is true and correct to the best of
my knowledge and belief based upon my personal knowledge or based upon information
made available to me, and, therefore, the same is hereby Verified by me subject to the

f

penalties of 18 Pa. C.S. section 4904 regarding unsworn falsification to authorities

october iii 2018 l jewiqu )L/I

Anrhéti§ J. Bon{dy / '

 

